NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
CAROLYN D. SHOCKNESS,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3022
Petition for review of the Merit Systems Protecti0n
Board in case no. DC0752090689-I-3.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systems Proteotion Board
as the respondent,
IT ls 0RDERE1) THAT:
(1) The motion is granted The revised official cap-
tion is ref1ected above

SHOCKNESS V. MSPB 2
(2) The Board should calculate its brief due date from
the date the petitioner serves her initial brief or from the
date of issuance of this order, whichever is later.
FoR THE CoURT
FEB 0 9 2011
/s/ J an H0rbaly
Date J an Horbaly
Clerk
cc: Carolyn D. Schockness
Charlie Kersten, Esq.
David S. Brooks, Esq.
520 men
U.S. COURT OF APPEALS FOR
THE FEDERAL CIRCU|T
FEB 09 2011
.lAN HDRBALY
CLEH(